Citation Nr: 1821949	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, claimed as lower back injury. 

2.  Entitlement to service connection for an upper respiratory condition, claimed as bronchitis, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve, with periods of active duty from February to April 1987, from October 1988 to June 1992, from March to November 2003, from October 2004 to March 2005, and from April 2005 to August 2009.  He also served many years in an inactive duty Reserve status. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in March 2017 to present testimony on the issues on appeal.

The issue of service connection for an upper respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, chronic lumbar strain is shown to be causally related to his active service. 

 

CONCLUSION OF LAW

The criteria to establish service connection for chronic lumbar strain are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome herein - a full grant of the benefit sought - no further explanation of how VA has fulfilled the duties to notify and assist is currently necessary.  

Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding lay person competent to report symptoms of a hip disorder including pain, an observably rotated foot, and a limp).  
Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown, 6 Vet. App. 465. 

In this instance, the Veteran asserts that his chronic low back pain began during basic training at the beginning of his career when during a night training exercise he rolled down a hill or cliff, feeling something pop in his lower back at the time.  Hearing transcript, March 2017.  He has also submitted an April 2017 lay statement from a fellow Marine, MS, who states that he witnessed the Veteran strain his back during physical training (PT) during Officer Candidate School in November of 1988.  The Veteran states that during service when his back would hurt, he would proceed with his duties without seeking treatment, but reported that he continued to encounter back pain problems over the course of his service, treating the pain with over-the-counter medications.  Hearing transcript, March 2017.  

In various service treatment records, upon periodic and separation examinations, the Veteran's spine was clinically evaluated as normal, and the Veteran denied experiencing recurrent back pain symptoms or any other back problems.  See, e.g., Service treatment records, January 2003, January 1997, April 1992. 

Then, after separation from service, upon VA examination in April 2010 the Veteran reported experiencing symptoms of back pain, stiffness, fatigue, spasms and paresthesia without decreased motion, numbness or weakness.  He reported that he had experienced these back symptoms since 1989 in Officer Candidate School, not due to any injury or trauma, but as a result of carrying heavy equipment and gear during his service over more than twenty years.  At the time of this examination, the lumbar spine diagnostic x-ray was within normal limits, but the Veteran exhibited reduced range of motion in thoracolumbar flexion.  The examiner diagnosed lumbar strain, but did not provide a nexus opinion as to whether or not the Veteran's diagnosed lumbar strain was medically related to his active service. VA examination, April 2010. 

Subsequently, the Veteran received intermittent treatment for exacerbations of chronic low back pain, reporting ongoing back pain problems for over twenty years.  See, e.g., VA treatment record, July 2013. 

Then, in April 2017, an Army command physician, COL (Dr.) KH, submitted a statement that at the Veteran's request he had reviewed the Veteran's medical record and interviewed the Veteran.  He ultimately opined that it was his professional assessment that the Veteran's chronic recurrent back pain was most likely attributable to heavy lifting and back strain throughout active duty as a "direct result of his active duty service and MOS as an infantry officer on 1000s of long patrols in harsh environments/terrain while wearing a rucksack of ~80 lbs and carrying a weapon/ammo."  Medical opinion, April 2017.  

The Veteran's DD Forms 214 confirm active service as an infantry officer, as well as a logistics officer.  In the end, although there is both positive and negative evidence of record regarding the in-service incurrence of back injury, there is a current diagnosis of lumbar strain, and a credible medical nexus opinion relating the current diagnosis to active service.  The Board will resolve all reasonable doubt on the matter of incurrence of in-service back injury in the Veteran's favor.  38 C.F.R. § 3.102.  Therefore, applying the doctrine of reasonable doubt, service connection for lumbar strain is warranted.  38 C.F.R. § 3.303. 


ORDER

Service connection for lumbosacral strain is granted. 



REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim of service connection for an upper respiratory condition.

Initially, the Board notes that a definitive medical diagnosis is not currently of record for the respiratory symptoms reported by the Veteran.  However, under certain circumstances service connection is also available for undiagnosed illness and medically unexplained chronic multisymptom illnesses (MUCMI) that can be manifested by signs or symptoms involving the respiratory system (upper or lower).  38 C.F.R. § 3.317(b)(8) (2017).  Compensation related to this type of disability is only available to Persian Gulf Veterans with qualifying service in the Southwest Asia theater of operations, which includes both Iraq and Kuwait.  38 C.F.R. § 3.317(e) (2017).  The Veteran's service personnel records should be sought to confirm active service in at least one of the relevant locations, as defined by regulation. 

To that end, a new VA examination is necessary to consider this additional theory of entitlement as well.  The examiner is also asked to consider new medical evidence submitted by the Veteran, specifically an April 2017 medical opinion that the Veteran has recurrent respiratory illnesses, including recurrent bronchitis, but that the Veteran should also be evaluated for reactive airway disease and/or chronic obstructive pulmonary disease (COPD).  An examination is needed to determine the nature of the Veteran's current respiratory diagnoses, if any, and what the relationship of any diagnosis may be as it relates to the Veteran's espoused theory of training in cold weather environments, or as due to undiagnosed illness or MUCMI as a result of service in Southwest Asia.  38 C.F.R. § 3.159(c)(4) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Obtain the Veteran's service personnel records, specifically to include verification of the dates and locations of service in the Southwest Asia theater of operations, particularly in the 2003-2004 active service periods. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disorder.  The entire electronic claims file must be made available to the examiner for review.

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  Pertinent symptomatology and findings should be reported in detail.  

The examiner is asked to respond to the following:

a. Please identify all of the Veteran's currently diagnosed respiratory disabilities, specifically to include discussion of whether a diagnosis of reactive airway disease and/or chronic obstructive pulmonary disease is appropriate. 

b. If no current respiratory disability is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that the respiratory symptoms described by the Veteran are a manifestation of an undiagnosed illness, or a medically unexplained chronic multisymptom illness?

c. If the Veteran's respiratory symptoms cannot be ascribed to any known clinical diagnosis, but are found to be at least as likely as not a manifestation of a medically unexplained chronic multisymptom illness, please specify the objective indications of illness, as established by history, physical examination, and diagnostic or laboratory tests, that have either existed for 6 months or more, or exhibited intermittent episodes of improvement and worsening over a 6 month period.

d.  If the Veteran's respiratory symptoms can be ascribed to a known clinical diagnosis, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability was incurred during active service, or is otherwise attributable to active service, both as related to the instances of bronchitis and upper respiratory infection documented during service, and to include as a result of the cold-weather training as asserted by the Veteran, or service in "harsh environments" as described in the April 2017 medical opinion.  

All necessary studies or tests should be conducted. 

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 
 
If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


